Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 9, Para. 2, filed 12/20/21, with respect to 112 2nd rejection of claim 4 have been fully considered and are persuasive.  The 112 rejection of claim 4 has been withdrawn. 
  Applicant’s arguments on Page 8, Para. 2-3 regarding the claim objections due to missing commas are considered.  The objections due to missing punctuation are withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 based on the cited prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Relative to claim 1, based on the dependent claims, it is not clear as to whether Applicant intends to include each of the elements (i) to (iv), or “one or more” of the elements (i) to (iv).  In lines 9-10, the claim recites that the routing system determines, “one or more of (i) to (v)”, but some of the dependent claims (for instance, claims 6 and 10-16), recite features included in the features of (i) to (iv). This is unclear since options (i) to (iv) are not necessarily included in the independent claim.  For instance, option (i) may be included but not necessarily (ii) or (iii).  
If an independent claim only optionally includes the recited features of elements (i)(ii)(iii)(iv), a dependent claim that requires one of the options (i)(ii)(iii)(iv) is unclear unless the options are positively included in the body of the dependent claim itself.  For instance, claim 10 is unclear since the parameter (iv) is not clearly and positively included in claim 1, but is only included as an alternative.  Also, inserting the phrase, “in the alternative …” in the preamble is not sufficient to make the claim clear. 

Claims 10-11 recites the limitation "in the alternative (iv)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also, the Applicant recites (vi) instead of (iv), which is a typographical error. Following is an example of claim 10.
“The method according to claim 1, wherein the step of determining by the routing system, includes determining: (iv) a need for a specific handling of the consignment at the mobile transport unit; and receiving an instruction that is a handling instruction from 
wherein the specific handling of the consignment at the mobile transport unit pertains to one or more storage conditions of the consignment at the mobile transport unit, and wherein the handling instruction is directed to controlling or affecting the one or more storage conditions.” Claim 11 should also be amended.

Claims 6 and 12 recites the limitation "in the alternative (iii)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 13-14 recites the limitation "in the alternative (ii)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "in the alternative (ii) or (iii)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-5, 7-10, 13-14, and 17-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady (US PG. Pub. 2018/0024554).  Relative to claims 1-2, 4-5, 7-10, 13-14, and 17-18, Brady discloses:
(claim 1) a method performed at a mobile transport unit (200)(Fig. 2), the method comprising:
- determining one or more parameters (image, temperature, etc..) by using one or more sensors (see “various sensors”, 204, 271-274, and “other sensors”) of the mobile transport unit (200)(Para. 0030; 0035), the one or more parameters comprise one or more characteristics of a consignment (item) that is to be transported or at least temporarily stored by the mobile transport unit (Para. 0030; 0035; 0039);
- transmitting the one or more parameters (information captured from the various sensors, 271-274) to a routing system (included in central management system Ref. 326)(Fig. 3) to enable the routing system (included in Ref. 326) to determine, at least based on the one or more parameters, one or more of (i) to (iv):
(i) a transport route (travel of AGV’s, 200, to and from meeting locations along a travel path) for the mobile transport unit (200)(Para. 0056-0057), the method further comprising: receiving an instruction that is a routing instruction from the routing system (included in Ref. 326)(Fig. 3)(Para. 0056; 0060), the routing instruction pertaining to the determined transport route (Para. 0056; 0060; 0071); 
(ii) a transport route for another mobile transport unit (200)(central management unit, 326 instructs paths for all AGV’s; Para. 0056; 0060); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the 
 (iv) a need for a specific handling of the consignment (“item”) at the mobile transport unit (200)(delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041); and the method further comprising receiving an instruction that is a handling instruction from the routing system (326)(Fig. 3) related to how the consignment shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041); and the method further comprising: processing the instruction (Para. 0066; 0040-0041); 
(claim 2) the consignment (“item”) has been dropped off at the mobile transport unit (200)(Fig. 2A) by a sender (332)(Fig. 3) of the consignment or by a delivery entity that failed in delivering the consignment to a recipient directly (Para. 0051); 
(claim 4) the routing system (included in Ref. 326) becomes aware of the consignment only when the consignment is dropped off at the mobile transport unit (200)(Fig. 2)(Para. 0058); 
(claim 5) the mobile transport unit (200)(Fig. 2A) changes its position at least once a day (Para. 0056; 0054); 
(claim 7) the one or more parameters comprise one or more characteristics of the mobile transport unit (200) or of a part thereof (Para. 0030; 0035; 0039-0041), the one or more characteristics of the mobile transport unit (200) or of a part thereof comprise one or more of a loading status, an energy status, a temperature, a humidity, a characteristic of a gas or air contained in the mobile transport unit or in a part thereof 
(claim 8) the mobile transport unit (200)(Fig. 2) comprises a plurality of lockable compartments (257)(Fig. 2A-2B), and wherein the loading status is representative of the occupancy of each of the plurality of lockable compartments (Para. 0033; 0039; 0081);
(claim 9) the one or more characteristics of the consignment pertain to one or more of a weight, a size, a form, a type, a temperature, a temperature requirement, a humidity requirement, a requirement concerning the composition of a surrounding gas or air, a susceptibility to damage, a compression requirement, a security requirement, a delivery priority, a delivery time requirement, a sender information, a recipient information (Para. 0039-0041; 0066, see image, identification, temperature requirements, “delivery timeframe”, etc.);
(claim 10) in the alternative (vi), wherein the specific handling of the consignment at the mobile transport unit (200) pertains to one or more storage conditions of the consignment at the mobile transport unit (Para. 0040-0041, see temperature requirements), and the handling instruction is directed to controlling or affecting the one or more storage conditions (Para. 0040-0041);
(claim 13) in the alternative (ii), wherein the transfer-related instruction is received from the routing system (included in Ref. 326) and allows or instructs the mobile transport unit (200)(Fig. 2A-2B) to transfer the consignment (“item”) to the other mobile transport unit (200)(Para. 0049);
(claim 14) in the alternative (ii), wherein the transfer-related instruction is received from the other mobile transport unit (200) and requests or instructs the mobile 
(claim 17) a computer readable storage medium storing a computer program (included in Ref. 326, 310), the computer program when executed by a processor causing an apparatus to perform and/or control the method above (Para. 0053-0055);
(claim 18) an apparatus or system (see “system”) comprising at least one processor and at least one memory including computer program code (included in Ref. 310, 326), the at least one memory and the computer program code configured to, with the at least one processor, cause an apparatus or system at least to perform or control the method above (Para. 0016; 0053-0055).

Relative to claims 19-20, the disclosure of Brady includes: a method performed at a routing system, the method comprising:
- receiving one or more parameters determined by a mobile transport unit (200)(Fig. 2A) by using one or more sensors (see “various sensors”, 204, 271-274, and “other sensors”) of the mobile transport unit (200)(Para. 0030; 0035; 0038), the one or more parameters comprise one or more characteristics of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (200)(Para. 0030; 0035; 0038)
- determining, at least based on the one or more parameters, one or more of (i) to (v): 
(i) a transport route for the mobile transport unit (200)(Para. 0056-0057);

(ii) a transport route for another mobile transport unit (200)(Para. 0056-0057); the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the other mobile transport unit (200) and pertains to the determined transport route of the other mobile transport unit (200)(Para. 0056-0057);
(iii) a transport route for another mobile transport unit (management system instructs route for all AGV’s, Para. 0056-0057); the method further comprising transmitting an instruction that is a transfer-related instruction (Para. 0049), which is transmitted to the mobile transport unit (200) and relates to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (Para. 0049);
(iv) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route: the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the mobile transport unit and pertains to the changed transport route of the mobile transport unit;
(v) a need for a specific handling of the consignment at the mobile transport unit (Para. 0040-0041; 0066, temperature, delivery timeframe, etc..); and the method further comprising transmitting an instruction that is, transmitted to the mobile transport unit (200) and related to how the consignment shall be handled by the mobile transport unit (Para. 0040-0041; 0066); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Canavor et al (US Patent No. 10,387,825).  Relative to claim 3, Brady ‘554 discloses all claim limitations mentioned above, but does not expressly disclose: a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not.
Canavor teaches: a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit (“unmanned vehicle”) are provided via a communication network (included in “communication networks”)(Col. 4, lines 48-50) to assist an entity (108)(Fig. 1) with a decision on whether to drop off a consignment (“items”) at the mobile transport unit (“unmanned vehicle”) or not (Col. 15, lines 30-35 & lines 40-43), for the purpose of providing 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 so that a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not, as taught in Canavor, for the purpose of providing computer-implemented services for ordering and delivering goods to customers that is more reliable, more secure, and can access remote locations.

Claim 11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Laury et al (US PG. Pub. 2019/0228375).  Relative to claim 11, Brady discloses all claim limitations mentioned above, but does not expressly disclose: the specific handling of the consignment at the mobile transport unit pertains to security, and the handling instruction is directed to setting a security level under which access to the consignment is possible.
Laury teaches: the specific handling of the consignment (“items/products”) at the mobile transport unit (302)(Fig. 4A) pertains to security (Para. 0012), and wherein the handling instruction (loading/delivery instructions using loading profile) is directed to setting a security level under which access to the consignment (“item”) is possible (Para. 0012, 0046-0047; 0049-0050; access to individual compartments, 314 of cargo system, 306, is controlled or limited based on instructions depending on various factors, 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady so that the handling instruction is directed to setting a security level under which access to the consignment is possible as taught in Laury for the purpose of providing an improved system and method for managing a fleet of autonomous delivery vehicles for delivering payloads that can accommodate demands of delivering large volumes of orders in a timely and secure manner while overcoming challenges related to system integration and resource deployment.

Claims 6 and 12 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Brady et al (US Patent No. 10,308,430).  Relative to claims 6 and 12, Brady ‘554 discloses all claim limitations mentioned above, including: the mobile transport unit (200) is an autonomously driving vehicle (Para. 0028)(Fig. 2A-2B).
Brady does not expressly disclose: (iii) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, 
processing the routing instruction comprises steering the mobile transport unit along at least a part of the determined transport route or of the changed transport route; or 
the routing instruction represents the determined transport route for the mobile transport unit, or a part thereof, or represents the changed transport route of the mobile transport unit, or a part thereof.
Brady ‘430 teaches: (iii) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit (150; 250)(Fig. 1B, 2B) or of another mobile transport unit (250) has to be changed to obtain a changed transport route (see transport route must be varied, Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10); the method further comprising receiving an instruction that is a routing instruction from the routing system (see server, 232, and processors, 236; Col. 5, lines 18-41), the routing instruction pertaining to the changed transport route of the mobile transport unit (150, 250)(Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10);
processing the routing instruction comprises steering the mobile transport unit (150, 250) along at least a part of the determined transport route or of the changed transport route (Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10); or 
the routing instruction represents the determined transport route (“route”) for the mobile transport unit (150, 250), or a part thereof, or represents the changed transport route of the mobile transport unit (150, 250), or a part thereof (Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10).

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 with the (iii) determining a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route as taught in Brady ‘430, for the purpose of providing a system and method for distributing and retrieving inventory or materials to or from customers using an autonomous vehicle that reduces delays, can respond to increased demands, and reduces costs.

Claims 15-16 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Siegel et al (US Patent No. 10,514,690).  Relative to claims 6 and 12, Brady ‘554 discloses all claim limitations mentioned above, but does not expressly disclose: the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to .
Siegel teaches: the other mobile transport unit (“aerial vehicle”, 104, 204)(Fig. 1-2) provides information to the mobile transport unit (ground-based autonomous vehicle”, 102, 202)(Fig. 1) enabling the mobile transport unit (“ground based autonomous vehicle”) to check that the other mobile transport unit (“aerial vehicle”, 104, 204) is entitled to receive the consignment from the mobile transport unit (Col. 3, lines 58-62); and in the alternative (ii) or (iii), the other mobile transport unit (104, 204) is an airworthy mobile transport unit (“see aerial vehicle”), in particular a drone (Col. 3, lines 58-60)(Fig. 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘430 so that the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment from the mobile transport unit; and the other mobile transport unit is a drone, as taught in Siegel for the purpose of providing a system and method for delivering items from a source location to a destination location using a plurality of autonomous delivery vehicles working in cooperation, to provide faster and more efficient delivery methods (Col. 1, lines 35-40; Col. 1, lines 65-67) .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655